MEMORANDUM **
Lily Audrey Wiepert petitions for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an immigration judge’s (“IJ”) decision finding Wiepert removable under 8 U.S.C. § 1227(a)(3)(D). We review factual findings for substantial evidence, Aruta v. INS, 80 F.3d 1389, 1393 (9th Cir.1996), and review de novo questions of law, Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1145 (9th Cir.2002). We deny the petition for review.
Wiepert testified that she knowingly used a fraudulent U.S. birth certificate to apply for a U.S. passport. Substantial evidence supports the IJ’s conclusion that Weipert is removable under 8 U.S.C. § 1227(a)(3)(D) (“[a]ny alien who falsely represents, or has falsely represented, himself to be a citizen of the United States for any purpose or benefit under this chapter ... or any Federal or State law is deportable.”).
Contrary to Wiepert’s contentions, she was properly charged with removability under 8 U.S.C. § 1227(a)(3)(D) rather than 8 U.S.C. § 1182(a)(6)(c)(ii), because she had been admitted. See Toro-Romero v. Ashcroft, 382 F.3d 930, 936 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.